UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1722



DARLA R. FLOYD; DANA NICHOLE FLOYD,

                                            Plaintiffs - Appellees,

          versus


NATIONWIDE MUTUAL INSURANCE COMPANY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:04-cv-01305-GRA)


Submitted:   March 2, 2007                 Decided:   March 13, 2007


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John R. Murphy, Adam J. Neil, MURPHY & GRANTLAND, P.A., Columbia,
South Carolina, for Appellant. John Shannon Nichols, BLUESTEIN &
NICHOLS, LLC, Columbia, South Carolina; Bryan D. Ramey, BRYAN D.
RAMEY & ASSOCIATES, Piedmont, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nationwide Mutual Insurance Company appeals the district

court’s order reforming Darla Floyd’s insurance policy to include

underinsured motorist coverage and allowing Floyd to stack the

coverage on her vehicles.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Floyd v. Nationwide Mut. Ins. Co., No. 6:04-

cv-01305-GRA (D.S.C. May 18, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                               - 2 -